581 So.2d 481 (1991)
STATE BOARD OF ADJUSTMENT and Emmett O. Dale, as administrator of the Estate of Patrick Frank Dale, deceased
v.
STATE DEPARTMENT OF MENTAL HEALTH AND MENTAL RETARDATION.
Civ. 7406.
Court of Civil Appeals of Alabama.
March 6, 1991.

AFTER REMAND FROM SUPREME COURT
RUSSELL, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. 581 So.2d 479. On remand to this court, and in compliance with the supreme court's opinion of November 16, 1990, 581 So.2d 479, this cause is now reversed and remanded for proceedings consistent with that opinion.
REVERSED AND REMANDED.
ROBERTSON, P.J., and THIGPEN, J., concur.